Dismiss and Opinion Filed December 16, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00788-CV

                ANTOINETTE CROW, Appellant
                           V.
   HAPPY FAMILY APARTMENTS AND UGWUMBA, INC. D/B/A HA,
                        Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-00956-C

                         MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Nowell
                            Opinion by Justice Nowell
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered this appeal submitted without a reporter’s record and for appellant’s brief

to be filed by November 3, 2022. On November 7, 2022, we notified appellant the

time for filing appellant’s brief had expired and directed appellant to file the brief

within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To

date, appellant has not filed a brief or otherwise corresponded with the Court

regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Erin A. Nowell/
220788f.p05                                ERIN A. NOWELL
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANTOINETTE CROW, Appellant                   On Appeal from the County Court at
                                             Law No. 3, Dallas County, Texas
No. 05-22-00788-CV          V.               Trial Court Cause No. CC-22-00956-
                                             C.
HAPPY FAMILY APARTMENTS                      Opinion delivered by Justice Nowell.
AND UGWUMBA, INC. D/B/A HA,                  Chief Justice Burns and Justice
Appellees                                    Partida-Kipness participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 16th day of December, 2022.




                                       –3–